         
 
  Exhibit 10.02
MONEYGRAM INTERNATIONAL, INC.
       
COMPENSATION FOR NON-MANAGEMENT MEMBERS OF
       
BOARD OF DIRECTORS AND OF BOARD COMMITTEES
       
Effective: 1/1/2009
       
Members of the Board of Directors
       
 
       
Annual Retainer
  $ 105,000
Meeting Attendance Fee
  $ 1,600
Audit Committee
       
 
       
Meeting Attendance Fee
  $ 1,500
Committee Chairman Retainer
  $ 15,000
Human Resources & Nominating Committee
       
 
       
Meeting Attendance Fee
  $ 1,500
Committee Chairman Retainer
  $ 7,500
Additional Perquisites Available to All Directors
       
 
        up $5000 in matching gifts to qualified charitable organizations


